       CASE 0:15-cr-00165-JRT-LIB Doc. 2711 Filed 10/23/18 Page 1 of 10




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA
                        Criminal No. 15-165(32)(JRT/LIB)

 UNITED STATES OF AMERICA,

                      Plaintiff,

        v.                                  GOVERNMENT'S POSITION WITH
                                            RESPECT TO SENTENCING
 BURNEY ABDULAH PEOPLES,

                      Defendant.


      The United States of America, by and through its attorneys, Erica H. MacDonald,

United States Attorney for the District of Minnesota, and Deidre Y. Aanstad, Assistant

United States Attorney, hereby submits its position with respect to sentencing of Defendant

Burney Abdulah Peoples. For the reasons set forth below, the government respectfully

requests that the Court impose a sentence of 84 months of imprisonment followed by a

four-year term of supervised release.

                                   INTRODUCTION

      On May 20, 2015, a 12-count Indictment was returned by a grand jury sitting in the

District of Minnesota charging the defendant and 40 other individuals with conspiracy to

distribute heroin, methamphetamine, oxycodone, hydromorphone, hydrocodone, and

methadone, to the communities in and surrounding the Red Lake and White Earth Indian

Reservations in the District of Minnesota and Native American communities elsewhere, in

violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(A), and 846.

(District Court Docket (“DCD”) 1; Presentence Report (“PSR”) at ¶ 1.) The defendant was
       CASE 0:15-cr-00165-JRT-LIB Doc. 2711 Filed 10/23/18 Page 2 of 10




named in Count 1 of the Indictment. The defendant was arrested on June 26, 2015, and

released on bond on June 29, 2015. (DCD 368.)

       On June 27, 2018, the defendant pled guilty to the lesser-included offense of Count

1 of the Indictment, that is, conspiracy to distribute heroin, methamphetamine, oxycodone,

hydromorphone, hydrocodone, and methadone, in violation of Title 21, United States

Code, Sections 841(a)(1), 841(b)(1)(B), and 846. (PSR ¶ 16.)

I.     Offense Conduct

       During the spring and summer of 2014, law enforcement began investigating the

drug trafficking activities of Omar Sharif Beasley and his drug trafficking organization

(“Beasley DTO”). According to information provided by community members as well as

facts learned during the investigation, law enforcement was aware that Beasley was

distributing large quantities of heroin in and around the Red Lake Indian Reservation.

Further, Beasley was using local community members to assist him in the distribution of

controlled substances. A break in the investigation came on October 3, 2014, when law

enforcement from the Red Lake Police Department executed a warrant at a residence on

the Red Lake Indian Reservation. Inside the residence, officers located several of the

defendant’s co-conspirators and approximately 1300 grams of heroin. All the individuals

located inside the home were arrested on tribal or state charges.

       As the investigation continued, law enforcement learned that the conspiracy was

operating not only on the Red Lake Indian Reservation, but also on the White Earth Indian

Reservation and other Native American communities in North Dakota.                A wire

investigation was commenced in early March 2015. Law enforcement intercepted 56
                                             2
       CASE 0:15-cr-00165-JRT-LIB Doc. 2711 Filed 10/23/18 Page 3 of 10




telephone calls between Omar Beasley and the defendant in March 2014. (PSR ¶ 56.) The

defendant told Omar Beasley in intercepted calls that he was “waiting on everybody to

come through” with their money. (Id.) Further intercepted phone calls between Omar

Beasley and other co-conspirators indicated that Omar Beasley told others to ask the

defendant about the location of a cutting agent. (Id.) In addition to intercepted telephone

calls, law enforcement conducted surveillance in Detroit Lakes, Minnesota, on March 8,

2015, and observed the defendant in the company of several charged co-conspirators,

including Beasley.

      Based on the intercepted telephone calls and surveillance, law enforcement

identified the defendant as a distributor whom was involved in the Beasley DTO.

      The defendant was involved with the DTO from approximately January 2015 and

continuing through approximately April 2015. More specifically, the defendant traveled

to the District of Minnesota from Michigan to work with Omar Beasley. Initially, the travel

was for music. However, the defendant ultimately assisted Beasley in distributing and

overseeing the distribution of heroin in the communities surrounding the Red Lake and

White Earth Indian Reservations. The defendant collected money from local distributors

for Omar Beasley. As part of the conspiracy, the defendant distributed and oversaw the

distribution of at least 400 but less than 700 grams of heroin on and surrounding the Red

Lake and White Earth Indian Reservations.




                                            3
        CASE 0:15-cr-00165-JRT-LIB Doc. 2711 Filed 10/23/18 Page 4 of 10




II.    Prior Criminal History and Post-Charge Conduct

       As outlined in the Presentence Report prepared in this matter, the defendant has a

prior criminal history that includes felony convictions for Delivery of a Controlled

Substance and Third Degree Fleeing a Police Officer in a Motor Vehicle (two separate

convictions). (PSR ¶¶ 88, 89, and 91.) The defendant also has convictions for several

misdemeanor driving-related offenses. As a result of the defendant’s record, the defendant

has a Criminal History Category of IV.

       As noted above, the defendant was initially placed on conditional release on June

29, 2015. After multiple violations of his conditional release, an arrest warrant was issued

for the defendant on January 8, 2016, after the defendant absconded from pretrial

supervision. (DCD 1157.) The defendant was a fugitive for approximately 18 months.

(PSR ¶ 61.) The defendant was arrested on July 5, 2017, in Michigan. (PSR p. F.1.) Since

his return to the District of Minnesota in late July 2017, the defendant has been detained at

the Sherburne County Jail.

                   SENTENCING GUIDELINES CALCULATION

       The district court should begin sentencing proceedings by correctly calculating the

applicable Guidelines range. Gall v. United States, 552 U.S. 38, 49 (2007). In this matter,

the defendant pled guilty to Conspiracy to Distribute and Possess with Intent to Distribute

Heroin and other controlled substances. Based on the statutory provisions contained in the

defendant’s plea agreement, a 5-year mandatory minimum sentence is applicable. In

addition to the mandatory minimum sentence, the Sentencing Guidelines are applicable.

The PSR correctly determined that the adjusted offense level for the defendant conspiring
                                             4
        CASE 0:15-cr-00165-JRT-LIB Doc. 2711 Filed 10/23/18 Page 5 of 10




to distribute at least 400 but less than 700 grams of heroin is 28.1 PSR ¶ 74. The PSR

correctly concludes that the defendant is entitled to a 3-level adjustment for acceptance of

responsibility. PSR ¶¶ 76-77. Finally, the PSR correctly concluded that the defendant’s

criminal history category is IV. PSR ¶ 97.

       Based on the Probation Office’s guidelines calculations, the PSR concluded that the

defendant’s Guidelines range for Conspiracy to Distribute and Possession with Intent to

Distribute Heroin and other controlled substances is 84 to 105 months of imprisonment.

PSR ¶ 124. For the reasons set forth below, the government respectfully requests that the

Court impose a sentence of 84 months of imprisonment.

                    SECTION 3553(a) SENTENCING FACTORS

       In determining a sentence sufficient, but not greater than necessary, to accomplish

the federal sentencing goals outlined in 18 U.S.C. § 3553, a Court must examine multiple

factors including the nature and circumstances of the offense; the history and

characteristics of the defendant; the need for the sentence imposed (a) to reflect the

seriousness of the offense, to promote respect for the law, to provide just punishment for

the offense, (b) to afford adequate deterrence to criminal conduct, (c) to protect the public

from further crimes of the defendant, and (d) to provide the defendant with needed

educational and vocational training, medical care or other correctional treatment in the


1
  In the preliminary Presentence Report, a 2-level enhancement was applied because the
defendant was deemed to be a manager or supervisor in the conspiracy. See Preliminary
PSR ¶ 72. The government noted no objections to the preliminary Presentence Report.
The 2-level enhancement was removed from the final Presentence Report. Based upon a
further review of the facts in the case, the government does not move for a 2-level
enhancement for the defendant’s role in the offense.
                                             5
       CASE 0:15-cr-00165-JRT-LIB Doc. 2711 Filed 10/23/18 Page 6 of 10




most effective manner; and the need to avoid unwarranted sentencing disparities. See 18

U.S.C. § 3553(a). In this case, considering all of the sentencing factors, the government

respectfully submits that a sentence of 84 months’ imprisonment is appropriate for the

defendant. Such a sentence would be sufficient, but not greater than necessary, to

accomplish the federal sentencing goals in this case.

I.     Nature and Circumstances of the Offense

       Here, the defendant agreed that he voluntarily distributed and oversaw the

distribution of between 400 and 700 grams of heroin for the Beasley DTO. To put the

amount in perspective, heroin is typically sold for $75-$100 a gram in northern Minnesota.

At times, heroin is sold for an even greater amount. Thus, the defendant distributed

$30,000-$70,000 in heroin for the DTO in a little more than 4 months.

       Neither the District of Minnesota nor the area surrounding the Red Lake and White

Earth Indian Reservations are the defendant’s home. Rather, the defendant travelled to

Minnesota and quickly diverted from the music business and contributed to the ongoing

heroin crisis in Minnesota and North Dakota. In doing so, the defendant contributed to a

significant epidemic of substance abuse, specifically heroin and opioid abuse in Indian

Country.

II.    History and Characteristics of the Defendant

       By the defendant’s own report, the defendant is addicted to several controlled

substances, including heroin. The defendant did not admit he had a problem until his

current incarceration. In conjunction with his substance abuse issues, the defendant has a

significant history with the criminal justice system, including convictions for delivering
                                             6
        CASE 0:15-cr-00165-JRT-LIB Doc. 2711 Filed 10/23/18 Page 7 of 10




controlled substances. When faced with another significant drug charge, the defendant did

not face the charges. Rather, several months after release, the defendant absconded from

release and remained a fugitive for almost 18 months. Finally, as the defendant has

remained in custody pending sentencing, the defendant made a threatening move towards

a correctional officer on July 25, 2018. (PSR ¶ 102.) Examining all of these circumstances,

a sentence within the calculated Guidelines range is warranted.

III.   A Fair and Just Sentence

       In evaluating what is a sufficient, but not greater than necessary, sentence, the Court

must examine several societal factors in addition to the specific factors surrounding the

offense and the defendant. Namely, the Court must impose a sentence that reflects the

seriousness of the offense, promotes respect for the law, and provides just punishment for

the offense. Further, the Court must impose a sentence that affords adequate general and

specific deterrence to criminal conduct. Here, a sentence of 84 months’ imprisonment

balances all these societal and personal factors.

       Without thought or consideration of others, the defendant enabled and contributed

to the epidemic of heroin and opioid substance abuse in Native American communities in

the District of Minnesota. There is no secret about the chemical dependency struggles in

Native American communities throughout the United States. There is no secret about the

outside influences that bring drugs to the reservation and impact individual community

members and the community as a whole. This defendant assisted in the distribution of

heroin to a state and community that was foreign to him. To promote respect for the law

and reflect the seriousness of the offense, the defendant must be punished for his actions.
                                              7
        CASE 0:15-cr-00165-JRT-LIB Doc. 2711 Filed 10/23/18 Page 8 of 10




Further, there must be an adequate sentence in hopes of deterring others that bring drugs

and negative influences to infect an entire community, whether that community is their

community or not.

       After reviewing all the factors set forth in 18 U.S.C. § 3553(a), a sentence of 84

months’ imprisonment is a sufficient, but not greater than necessary, sentence.

                                SENTENCING ISSUES

       In his position with respect to sentencing and supplementary pro se motion, the

defendant objects to the Criminal History Category of IV that was assessed in the PSR.

The defendant specifically challenges the assessment of two criminal history points

assigned in paragraphs 92 and 95 of the PSR. The government will respond to each

objection in turn.

       In paragraph 92 of the PSR, the defendant is assessed one criminal history point

pursuant to U.S.S.G. § 4A1.1(c). The conviction was for driving with a suspended license

and possession of marijuana. If the conviction was solely for driving with a suspended

license, the government would agree with the defendant that he should not receive one

criminal history point. See U.S.S.G. § 4A1.2(c)(1) and 4A1.2, cmt. n. 4. However, the

defendant entered a plea to possession of marijuana. Thus, pursuant to Sections 4A1.1(c),

4A1.2(a)(1), and 4A1.2, cmt. n. 4, the defendant was appropriately assessed one criminal

history point. The government respectfully requests that the Court overrule the defendant’s

objection with respect to paragraph 92 of the PSR.

       Next, in paragraph 95 of the PSR, the defendant is assessed one criminal history

point pursuant to U.S.S.G. §§ 4A1.1(c) and 4A1.2(c)(2). The defendant claims that he
                                            8
        CASE 0:15-cr-00165-JRT-LIB Doc. 2711 Filed 10/23/18 Page 9 of 10




should not be assessed this criminal history point because this conviction is in error based

on paperwork from the 39th Judicial District in the State of Michigan that reflects a not

guilty plea. Based on the paperwork from the State of Michigan, the government is unable

to meet its burden in light of the defendant’s objection. Thus, the Court should sustain the

defendant’s objection. As a result, the defendant’s criminal history points will total 8 rather

than 9. Nonetheless, the defendant’s criminal history category remains unchanged because

the defendant would have a criminal history category of IV regardless of whether the

defendant had 7, 8, or 9 criminal history points.

       Finally, in his position pleading and by separate pro se motion, the defendant moves

for a departure and variance based on an overstated criminal history category and the

service of a significant amount of presentence imprisonment at the Sherburne County Jail.

First, the government objects to a departure from the Sentencing Guidelines to account for

a Criminal History Category of III rather than IV. The defendant received criminal history

points based on his prior criminal activity and convictions. The defendant argues that he

received two additional points despite the fact that he was convicted of two offenses on the

same day because of the unfortunate circumstance of being arrested between the two

offenses. See PSR ¶¶ 88 and 89. The defendant was arrested between the two offenses

because the defendant committed two offenses at separate time. A departure is not

warranted based on the defendant’s prior record. Next, the defendant seeks a variance to

70-87 months of imprisonment based on the significant amount of time that the defendant

has served at the Sherburne County Jail. The defendant will receive credit for the time that

the defendant has served pre-sentence. However, the defendant should receive no further
                                              9
       CASE 0:15-cr-00165-JRT-LIB Doc. 2711 Filed 10/23/18 Page 10 of 10




credit because serving time at the Sherburne County Jail is a “hardship.” The defendant

was initially released pending trial. The defendant violated his conditions of release and

absconded from pretrial supervision. The defendant remained a fugitive for 18 months.

The government opposes any additional credit – other than that which he will receive – for

remaining in custody since July 5, 2017.

                                    CONCLUSION

      The government respectfully requests that the Court impose a sentence of 84

months’ imprisonment followed by a term of four years of supervised release. This

sentence is reasonable as guided by the factors outlined in 18 U.S.C. §§ 3553(a).

Dated: October 23, 2018
                                                Respectfully Submitted,

                                                ERICA H. MacDONALD
                                                United States Attorney

                                                s/Deidre Y. Aanstad

                                                BY: DEIDRE Y. AANSTAD
                                                Assistant U.S. Attorney
                                                Attorney ID No. 0331788




                                           10
